DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2022 has been entered.
 	Based on the effective filing date of October 25, 2013, the present application is being examined under the AIA , first to file provisions.
	Claims 2, 3 and 5 have been cancelled.  Claims 7 and 11-17 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1, 4, 6 and 8-10 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Double Patenting
The rejections of claims 1, 4, 6, 8, and 10 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US 9,526,345, US 9,274,121, US 9,453,254, US 10,246,492, US 10,100,094 each in view of Guiliano et al, 2002 are maintained for the reasons of record.  Applicant has submitted Terminal Disclaimers over US 9,526,345, US 9,274,121, US 9,453,254, US 10,246,492, US 10,100,094, however, each of these Terminal Disclaimers has been disapproved because an incorrect Terminal Disclaimer form was used.  Please resubmit on PTO/AIA /25 (04-13).  No additional fees are required with resubmissions.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection of claims 1, 6, 8, and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guiliano et al, 2000 (WO/2000/264408), as explained in the action of April 5, 2021 and further discussed in the action of November 9, 2021, is maintained.  Applicant did not comment on this rejection and, consequently, it is maintained for the reasons of record.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652